BOBINSON, J.
1. The words “other person having the custody of such child”, as used in Section 1648, General Code, contemplate and mean a person having the custody created by operation of law or awarded to such person by judicial order, judgment or decree.
2. . Where a minor child has neither legal guardian nor a custodian created by operation of law or by judicial order, judgment or decree, other than a parent, and the residence of such parent is known, service, actual or constructive, must be had upon such parent before a juvenile court has jurisdiction to declare such child a dependent child.
3.An order of a juvenile court declaring a minor child to be a dependent child and awarding its custody to a stranger, obtained without service upon the parent, the guardian or a person having the custody of such child by operation of law or awarded by a judicial order, judgment or decree, confers upon such stranger no power to consent to the adoption of such child by any one.
Judgment affirmed.
Jones, Matthias, Day, Allen and Kinkade, JJ., concur.